Roney, Judge.
This is the second time this case has been to this court. When here before (October term, 1886, 77 Ga. 303,) it was held, under the facts of the case then made, that the Central Railroad & Banking Company was liable in damages, and the case was sent back for a new trial solely because the court below erred in his charge to the jury on the measure of damages.
The facts upon the last trial do not materially differ-from the facts on the first trial; so treating the liability of the company as settled, it is only necessary to examine the charge of the court, which is set out in full in the record, to see if any error was committed on the subject of damages.
We find no error in the charge. The measure of damages was fairly submitted to the j ury, in strict compliance with the rule laid down by this court when the case was here before.
After inspecting the whole record and the errors complained of, we are satisfied that the court below was right in refusing a new trial, and we therefore affirm the judgment.